Mr. Chief Justice Breese delivered the opinion of the Court: The second instruction given on behalf of the plaintiffs, and to which the defendant' excepted, should not have been given. The dispute between the parties was, as to the existence of any contract to deliver osage orange seed to the plaintiff. That was the important point in controversy, and the instruction throughout assumes that such a contract was made. It was strictly the province of the jury, unaided by any opinion from the court, to pronounce upon that fact. For this reason, the judgment must be reversed and the cause remanded. Judgment reversed.